DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 5 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest a neural network circuit that uses a ramp function as an activation function, the neural network circuit comprising, in combination:  
5a memory device including memristors being variable resistance elements connected in a matrix, wherein the memristors serve as memory elements of the memory device and the memory device is driven by a voltage applied thereto; 
a plurality of current-to-voltage (I-V) conversion amplification circuits that 10convert currents flowing via the memory elements into voltages and output the voltages; 
a differential amplifier circuit that performs a differential operation on outputs of two I-V conversion amplification circuits forming a pair included in the plurality of I-V conversion amplification circuits;  
15an analog-to-digital (A-D) converter that performs an A-D conversion on a result of the differential operation of the differential amplifier circuit; and 
an output determiner that: 
by referring to input signals of the differential amplifier circuit, performs a first determination of whether a value of an output signal of the 20differential amplifier circuit belongs to an active region or an inactive region according to the ramp function being a positive polarity or a negative polarity; and 
based on a result of the first determination, switches over the differential amplifier circuit and the A-D converter between an operating state 25and a standby state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        July 11, 2022